Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification (figs. 4-5 are supposed to show an apparatus and device, however no structural details are shown by numbers in otherwise empty blocks; figs. 1-3 are supposed to show flowcharts of methods, however no details are shown by the empty blocks).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD, APPARATUS, DEVICE  AND MACHINE-READABLE MEDIUM FOR DETECTING ABNORMAL DATA USING AN AUTOENCODER.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a creating module”, “a processing module”, “a determining module”, “a computing module”, “a searching module”, “a module”, “a converting module”, “a sliding module”, “a forming module” in claims 5-8, 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  According to the specification at ¶30, the module can be either purely hardware or a combination of hardware and software.  For instance, ¶30 states “The term 'module' may refer to, be part of, or include processor hardware (shared, dedicated, or group) that executes code and memory hardware 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6 recite the phrase "a residual error relatively greater than a first threshold".  The term “relatively” in this phrase is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not 
Claims 3, 7 and 11-18 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2017/0206464 to Clayton et al. (hereinafter Clayton).
Per claim 1, Clayton discloses a method for detecting abnormal data (figs. 1-8; ¶27...”The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result”), comprising: using at least two items of data (fig. 7 and ¶43…time series data xt is one item of data and hidden state ht-1 is another item of data), sequentially collected  (¶26, 30, 42…time series data is sensor data that is collected/sampled sequentially in time) and mutually associated (¶44…hidden state data is data that has been mutually associated through RNN 204 with both time dependency infused latent distribution zt and real time data xt: “…the time dependency infused latent distribution zt, and the real time data xt, are both input in parallel into the input layer of RNN 204, which updates the hidden state ht-1  obtained from the previous time interval to ht…”, to create at least two detection data sets (fig. 5 and ¶36…multiple time series data sets created/used for training: ”variational inference machine 202 for a data type X may be trained using a set of time series {x1, x2, …, xn}…training data may require ample sets of time series, adequate length of time series (e.g., data for enough time intervals), and rich enough time series (e.g., not overly sparse data sets)”), wherein each detection data set, of the at least two detection data sets, includes a first number of items of sequentially collected data in the at least two items of data (fig. 3 and ¶34…”input layer 302 has 8 nodes and receives input variable x…the input variable x may be the time series data values output from a data collection device 104”; fig. 5…training data set x is time series sensor data that is sequentially collected in time; fig. 7…xt mutually associated with hidden state ht);
using an autoencoder (fig. 5 and ¶36…an autoencoder trains variational inference machine (VIM) and variational generation machine simultaneously: “a variational autoencoder is used to train a variational inference machine 202 and a variational generation machine 400”) to process the at least two detection data sets (fig. 5…”A variational inference machine 202 for a data type X may be trained using a set of time series {x1 , x2 , ... , xn}”), to output result data sets respectively corresponding to each of the at least two detection data sets (figs. 4-5…generated variable x^ is output data set of autoencoder variational generation machine 400 corresponds to processing from autoencoder of input variable x, e.g., input data set from time series sensor data; ¶35…”The output layer 406 may include 8 nodes and provide the generated variable x^, which may be used to train the variational inference machine 202”), the first number of items being equal to a number of neurons in an input layer of the autoencoder (figs. 3, 5…input layer of VIM of autoencoder;  ¶34…VIM comprises a neural network, each node being a neuron, where the input layer has the number of nodes to receive input variable x: ”input layer 302 has 8 nodes and receives input variable x, which is an 8-tuple, where each element of the 8-tpule represents an attribute.  Each node receives a value of one element of the 8-tuple at each time interval”, and the autoencoder being trained using training data having a regular pattern of variation identical to that of the at least two items of data (fig. 5 and ¶36…training data for autoencoder is time series data from sensors; fig. 7 and ¶42…time series data xt is sensor data which is identical regular pattern of variation to that of training data for autoencoder of fig. 5); and
determining, as abnormal data, data which does not have a regular pattern of variation in the at least two items of data, based upon the at least two detection data sets and the result data sets corresponding thereto (fig. 2 and ¶27…in part from processing by VIM 202, “The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make…an anomaly detection…which is then output as a result “; fig. 8:816…determining result is associated with detection of anomaly).
Per claim 9, Clayton discloses a device for detecting abnormal data (fig. 1 and ¶5,27…an edge device implementing method of detecting anomalies), comprising: at least one processor (¶31…”edge device 100 may use one or more processors, memories…”); and at least one memory (¶31…”edge device 100 may use one or more processors, memories…”), storing an executable instruction which, when executed, causes the at least one processor to perform the method of claim 1 (see claim 1; ¶99… “all of the disclosed methods and procedures described herein can be implemented using one or more computer programs, modules, or components. These modules or components may be provided as a series of computer instructions on any conventional computer readable medium or machine readable medium”).
Per claim 10, Clayton discloses a non-transitory machine readable medium, storing an executable instruction which, when executed, causes a processor (¶31…”edge device 100 may use one or more processors, memories…”) to perform the method of claim 1 (see claim 1; ¶99… “all of the disclosed methods and procedures described herein can be implemented using one or more computer programs, modules, or components. These modules or components may be provided as a series of computer instructions on any conventional computer readable medium or machine readable medium”).
Claim 5 is substantially similar in scope and spirt as claim 1.  Therefore, the rejection of claim 1 is applied accordingly.  Specifically with regard to the different modules implementing their respective functionality, Clayton specifically teaches “all of the disclosed methods and procedures described herein can be implemented using one or more computer programs, modules, or components. These modules or components may be provided as a series of computer instructions on any conventional computer readable medium or machine readable medium” (¶99).
Allowable Subject Matter
Claims 2, 3, 6, 7 and 11-18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent and intervening claims (claims 2, 4, 6 and 8), including the particular notable limitations provided below:
Claims 2, 3, 6, 7 and 11-18: determining, abnormal data, of data which does not have the regular pattern of variation in the at least two items of data, comprises: using a detection data set containing an item of data in the at least two items of data, and a result data set corresponding to the detection data set, to compute a residual error of the item of data, in order to obtain respective residual errors of the at least two items of data; and finding data with a residual error relatively greater than a first threshold in the at least two items of data, as the abnormal data.
	
Claims 4 and 8: the creating of at least two detection data sets comprises: converting the at least two items of data to a one-dimensional array, wherein in the one-dimensional array, the at least two items of data are arranged sequentially from a head to a tail of the one-dimensional array according to a sequence of generation; sliding a sliding window, of a length equal to the first number from the head of the one-dimensional array to the tail of the one-dimensional array, so as to slide past one item of data each time; and using data covered by the sliding window after each sliding operation to form a detection data set, to obtain the at least two detection data sets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to training autoencoders using at least two different types of datasets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALAN CHEN/Primary Examiner, Art Unit 2125